DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered. 
Election/Restrictions
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species/group, there being no allowable generic or linking claim. Applicant timely traversed the election requirement, but not the restriction, in the reply filed on 2/20/17.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 4-7, 11, 13-17, 26, and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as based on a disclosure which is not enabling. Using the stimulation  critical or essential to the practice of the invention, but not included in the claim(s) is not enabled by the disclosure.  See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
The affidavit filed 10/1/18 states in paragraph 6ii that "[D]efining the precise stimulation variables is critical and varies depending on the brain region and the type of structure being stimulated".  The affidavit further states that the stimulation intensity and polarity must also be considered and are critical for effective long-term activation.  
In addition, the specification in paragraph 4 states that “the stimulus amplitude and pulse width used provide control of the amount of charge applied to reach an empirically defined threshold” and in paragraph 90 that “[L]ow frequency modulation consists of a train of pulses of forward pulse width 50 to 450 microseconds, at a repetition frequency of 5 or 10 to 40 or 50 Hz, typically 90 to 180 microsecond pulses of 1 or 2 to 3 or 5 mA amplitude with a current controlled output, or 1 to 5 V amplitude with a voltage controlled output. As before, a balancing reverse charge is required. Preferably the repetition frequency is 5 to 10 Hz or 20 Hz, however in some instances response is maximized at 40Hz. This stimulatory low frequency modulation acts to excite neuronal activity in the lPAG and/or vlPAG” [emphasis added].  As seen by the specification, the modulation “consists” of all of the parameters that are necessary to excite the neuronal activity of the lPAG or vlPAG.
Because the claims do not claim all of the critical precise stimulation variables needed to stimulate the brain region and treat the different diseases, the claims are therefore missing essential elements/steps and are not enabled.  Frequency alone (e.g. 5-50 Hz) does not define a complete stimulation parameter and frequency alone does not produce the energy/intensity necessary to stimulate the lPAG or vlPAG to treat the claimed diseases.  The amplitude of the 
The independent claims use the phrase “at least one” to claim the stimulus parameters of a stimulus pulse duration, balanced waveform, or intensity using voltage/current.  The term “at least one” requires, at the minimum, one of those stimulus parameters, and not all of them that have been set forth to be necessary.  
Claim 28 has not been rejected since it contains the necessary parameters to excite neuronal activity and meet the defined threshold for stimulation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4-7, 11, 13-17, 26, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2, 4-7, 11, 13-17, 26, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  using the specific pulse duration, intensity of voltage or current, and pulse polarity, is necessary to stimulate the particular brain region(s) to treat the claimed disease(s).  As discussed above in the 112a rejection, the claims are lacking essential elements in the method steps.
Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive in view of the new grounds of rejection necessitated by amendment. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/George R Evanisko/            Primary Examiner, Art Unit 3792                                                                                                                                                                                            	2/13/21